1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11 SHEILA DASHNAW et al.,                          Case No. 17-cv-00159-L-JLB
12                                                 ORDER DENYING WITHOUT
           Plaintiffs,
13                                                 PREJUDICE PLAINTIFFS'
           v.                                      RENEWED MOTION FOR
14                                                 PRELIMINARY APPROVAL OF
15 NEW BALANCE ATHLETICS, INC.,                    CLASS CERTIFICATION AND
                                                   SETTLEMENT AND CONTINUING
16         Defendant.                              FINAL PRETRIAL CONFERENCE
17
18         Pending before the Court in this putative class action alleging consumer fraud
19   relating to "made in USA" representations on certain New Balance athletic shoes, is
20   Plaintiffs' motion for preliminarily approval of class action settlement. The motion
21   is denied without prejudice for the reasons stated below.
22         The proposed cy pres award to the Public Justice Foundation does not comply
23   with Dennis v. Kellogg Co., 697 F.3d 858, 865 (9th Cir. 2012). According to its
24   website, the Public Justice Foundation "pursues high impact lawsuits to combat
25   social and economic injustice, protect the Earth’s sustainability, and challenge
26   predatory corporate conduct and government abuses." See www.publicjustice.net
27   /who-we-are/mission. In this regard, "Public Justice staff attorneys fight against
28   injustices such as corporations cheating consumers and using the courts to find ways

                                               1
1    to get away with it, reckless polluters, unscrupulous payday lenders, unjust

2    employers, punitive credit card companies, inhumane government detention centers,

3    dangerous food producers, and more." Id. www.publicjustice.net/what-we-do/.

4    Although protecting consumers from corporations is one of the areas in which the

5    Public Justice Foundation is active, the settlement provides no assurance that any

6    funds would in fact be used to protect California consumers from false advertising,

7    as opposed to the variety of areas where Public Justice Foundation is active. "Not

8    just any worthy recipient can qualify as an appropriate cy pres beneficiary." Id. at

9    865. What is required is assurance that the funds will be "distributed in accordance

10   with the goals of the remedy" and that class members will in fact benefit. Id.

11   (discussing and quoting Six Mexican Workers v. Ariz. Citrus Growers, 904 F.2d

12   1301, 1309 (9th Cir. 1990)). The fact that a cy pres beneficiary could potentially use

13   the funds in a manner that will benefit the class members provides an insufficient

14   "driving nexus between the plaintiff class and the cy pres beneficiaries." Id.

15   (quoting Nachshin v. AOL, LLC, 663 F.3d 1034, 1038 (9th Cir. 2011)); see also Six

16   Mexican Workers, 904 F.2d at 1308. Accordingly, in the pending case, the

17   settlement must ensure that the funds are distributed for the purpose of "protecting

18   consumers from, or redressing injuries caused by, false advertising." Dennis, 697
19   F.3d at 867. Plaintiffs have not provided any assurance that a distribution to the
20   Public Justice Foundation would be so limited.
21         In addition, Plaintiffs' proposed preliminary approval order seeks to subject
22   any class member who does not exclude him or herself to a broad preliminary
23   injunction limiting his or her current and future claims against Defendant and related
24   parties. Specifically, Plaintiffs propose:
25         13. Preliminary Injunction. All Class Members and/or their
           representatives who do not timely exclude themselves from the Class
26         are hereby preliminarily barred and enjoined from filing, commencing,
27         prosecuting, maintaining, intervening in, participating in, conducting,
           or continuing litigation as class members, putative class members, or
28         otherwise against New Balance (or against any of its related parties or
1          affiliates), and/or from receiving any benefits from, any lawsuit,
           administrative, or regulatory proceeding or order in any jurisdiction,
2          based on or relating to the claims or causes of actions or the facts, and
3          circumstances relating thereto, relating to the “Made in USA” Shoes,
           the Action, and/or the Release. In addition, all such persons are hereby
4          preliminarily barred and enjoined from filing, commencing, or
5          prosecuting a lawsuit against New Balance (or against any of its related
           parties or affiliates) as a class action, a separate class, or group for
6          purposes of pursuing a putative class action (including by seeking to
7          amend a pending complaint to include class allegations or by seeking
           class certification in a pending action in any jurisdiction) on behalf of
8          Class Members who do not timely exclude themselves from the Class,
9          arising out of, based on or relating to the claims, causes of action, facts,
           and/or circumstances relating thereto, relating to the “Made in USA”
10         Shoes, the Action and/or the Release.
11
12   (Decl. of Jason H. Kim (doc. no. 103-2 ("Kim Decl.")) Ex. C (proposed order) at 31-

13   32.1) Although Plaintiffs base the preliminary injunction on the conclusory

14   assertion in the proposed order that it is justified by 28 U.S.C. §§ 1651(a) and 2283

15   in aid of the Court’s continuing jurisdiction and authority over this action, they did

16   not brief the issue either in the context of the All Writs Act or in the context of the

17   requirements for relief under Federal Rule of Civil Procedure 65. Moreover, Hesse

18   v. Spring Corporation circumscribes the scope of preclusive effect afforded by
19   court-approved class action settlements even when they contain a broad release
20   clause. 598 F.3d 581 (9th Cir. 2010). A fortiori, a preliminary injunction cannot
21   impose greater limitations on the class members' current and prospective claims
22   against Defendant. The parties are also encouraged to revisit the release provision
23   in the settlement agreement in light of Hesse.
24         Furthermore, the new proposed class notice, summary notice, and claim form
25   do not fully address the Court's concerns stated in the order dated October 5, 2018.
26   For example, the class notice prominently states on its first page that "[t]he
27
28   1
            Page references are to the numbers assigned by the Court's electronic case
     filing system.
1    settlement will provide $750,000 to pay claims." (Kim Decl. Ex. D (class notice) at

2    48.) This statement is inaccurate, as Plaintiffs themselves state that "[i]t is estimated

3    that about $535,000 will be available to satisfy the claims of Class Members."

4    (Mem. of P. & A. (doc. no. 103-1) at 8.)

5          The notice is also unnecessarily verbose, repetitive and confusing. For

6    example, Plaintiffs' explanation of the subject matter of this action, summary of the

7    monetary terms of the settlement, and calculation of the likely recovery, as

8    presented in their memorandum (see, e.g., id. at 1, 2 & 8), is far clearer, more

9    accurate and more concise than the verbiage used to cover the same subject matter

10   in the notice. The same observations apply to the summary notice and claim form.

11         Plaintiffs are therefore urged to reconsider the proposed notice, summary

12   notice and claim form for accuracy, clarity and user-friendliness. Specifically, the

13   class members should not be required to consult the settlement agreement for

14   definition of material terms used throughout the notice, summary notice and/or

15   claim form. Although it is fair to refer to the agreement for the details of less than

16   material provisions, all material terms and provisions, especially those referenced

17   with frequency, should be defined and explained in the document itself. In addition,

18   Plaintiffs should include an exclusion form in the notice package for the putative
19   class members who wish to exclude themselves. The settlement administrator shall
20   accept exclusion forms on the same terms as claim forms.
21         Finally, the parties shall follow the following approximate timeline:
22         -      the email and publication notice shall be disseminated no later than 14
23   days2 after filing of the preliminary approval order;
24         -      the first class mail notice shall be sent no later than 21 days after filing
25   of the preliminary approval order;
26
27
28
     2
           All references to days are calendar days.
1          -        the motion for attorneys' fees, costs and class representative awards

2    shall be filed, served and posted on the class action website no later than 21 days

3    after filing of the preliminary approval order;

4          -        class member claims and exclusions shall be submitted no later than 42

5    days before the fairness hearing;

6          -        the settlement administrator's declaration shall be filed and served no

7    later than 14 days before the fairness hearing;

8          -        the fairness hearing will be scheduled on a Monday approximately 120

9    days after filing of the preliminary approval order.

10             For the foregoing reasons, Plaintiffs' motion for preliminary class action

11   certification and settlement approval is denied without prejudice to re-filing after

12   curing the foregoing defects. Any renewed motion shall be filed and served no later

13   than December 7, 2018, and shall include a copy of the settlement agreement as

14   amended. Plaintiffs shall email to the Court at its efile address editable Word

15   versions of the proposed class notice, summary notice, claim form and exclusion

16   form. The final pretrial conference, currently set for December 3, 2018 at 11:00

17   a.m., is vacated.

18         IT IS SO ORDERED.
19   Dated: November 23, 2018

20
21
22
23
24
25
26
27
28
